FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 04/02/2021 to claims 1, 8, and 12-16 have been acknowledged by the Examiner. Claim 2 has been cancelled and non-elected claims 17-20 have also been cancelled. No new claims have been added.
Thus, claims 1 and 3-16 will be considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/02/2021, with respect to the Specification and Claims have been fully considered and are persuasive.  The objections of the Specification and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/02/2021, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b Rejections of the Claims have been withdrawn. 
Applicant’s arguments filed 04/02/2021 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. Amended independent claim 1 has been amended to include subject matter and limitations that were not originally presented in the recited claims- specifically the limitations regarding the overlay and a cable confined between the overlay and the first shell. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitations and/or previously presented art has been further analyzed to meet the amended claim limitations of the independent claim. Rejections for dependent claims 3-16 may also be amended based on the re-interpretation and examination of the independent claim, as well as the amendments to the claims themselves.
Claim Objections
Claims 1, 12 and 14-16 are objected to because of the following informalities:  
Claim 1- “to accommodate the first end of the strap” should read as “to accommodate the first end of the first strap”
Claim 12- “the peripheral edge has an increased profile arranged configured to arrange to extend about a user’s tibia” would read better as “the peripheral edge has an increased profile configured to extend about a user’s tibia”
Claim 14-
“the first and second shells are arranged configured to contour” should read as “the first and second shells are configured to contour”
“about a user’s the user’s leg” should read as “about a user’s leg”
Claim 15- “and/or of the first or second struts a first strut or a second strut connecting the hinge to the first and second shells” should read as “and/or a first strut or a second strut connecting the hinge to the first and second shells”
Claim 16- “a slot for receiving a first strut or a second strut connecting the hinge to the first and second shells one of the first and second struts” should read as “a slot for receiving a first strut or a second strut connecting the hinge to the first and second shells” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sreeramagiri-2nd embodiment (US 2014/0221891 A1) in view of Ingimundarson (US 2013/0184628 A). Sreeramagiri-2nd embodiment is defined primarily by Figure 2 and its related description, along with any components that are general and applied to all embodiments of the invention.
Regarding claim 1, Sreeramagani-2nd embodiment discloses an orthopedic device (Figure 2- brace 200), comprising: a first shell (Figure 2- upper frame 210 with associated upper frame pad 220 to form a first shell); a second shell (Figure 2- lower frame 230 with associated lower frame pad 240 to form a second shell); a hinge connecting to the first and second shells (Figure 1- hinge 170); a first strap having a first end slidably connected to the first shell and a second end removably anchored to the second shell (Figures 1A to 1E- upper force strap 130 attached at one side of the upper frame and another side to the lower frame, [0054]- discusses the force straps passing through apertures of the upper and lower frames to allow them to slide freely); and an overlay extending over a portion of the first shell (Figure 2- upper frame 210 overlays the upper frame pad 220 of the indicated first shell) and forming a clearance with the first shell into which the first end of the first strap extends (see annotated Figure 1E below- indicated clearance formed of the upper frame has end of strap 130 extending through), portions of the overlay securing to the first shell outside of the clearance (Figures 1A & 2- upper frame 
Sreeramagiri-2nd embodiment does not disclose wherein the overlay forms a pocket with the first shell; and a cable extending and confined between the overlay and the first shell, the cable connecting the first end of the first strap to a first tensioning mechanism, the first tensioning mechanism mounted directly onto the first shell and movable relative to the first shell to incrementally adjust a length of the first strap between the first and second shells, the cable extending through a guide covered by the overlay. Ingimundarson teaches an analogous orthopedic device (Abstract, Figure 11- orthopedic device 200) wherein an overlay forms a pocket with a shell (Figure 13- sleeve 234 and frame member forms a shown pocket structure, [0086]- “FIGS. 11 and 13 show that a sleeve 234 may be provided over at least a portion of the frame member. The sleeve protects the cable and prevents the cable from catching on environmental items.”); and a cable extending and confined between the overlay and the shell (Figure 13- cable 238 is shown to be confined between the frame member and sleeve 234), the cable connecting the first end of the strap to a first tensioning mechanism ([0080]- “FIGS. 12 and 13 depict a variation of the strap assembly 220 includes a first strap segment 222 secured to a cable retainer 236 which connects to a cable 238 engaging the tightening device 216, and a second strap segment 224 is adjustably secured to the first strap segment 222.”), the first tensioning mechanism mounted directly onto the shell (Figures 11 & 13- strap tightener nd embodiment as the placement of the cable and tensioning mechanism and the placement of the pocket would not hinder the functionality of the straps to be able to adjust relative to the shells of the orthopedic device, thus providing a better fit (see MPEP 2144.04 for reference regarding arrangement of parts). Thus, the claimed limitations are met as discussed. Sreeramagiri-2nd embodiment and Ingimundarson are analogous because they both teach adjustable orthopedic devices.
nd embodiment to have the a pocket formed by the overlay and first shell, a cable with a first tensioning mechanism to adjust the strap of the device, and a guide for the cable as instantly claimed and taught by Ingimundarson. A skilled artisan would have been motivated to utilize an orthopedic device with the structures of a pocket formed, cable with tensioning mechanism, and guide as instantly claimed because Ingimundarson suggests that the use of these structures allows for means to tension a strap and allows incremental tensioning control of the strap (Ingimundarson- [0010]). A skilled artisan would also have a reasonable expectation to manufacture the orthopedic device as disclosed by Sreermagiri-2nd embodiment to include the instantly claimed structures in the manner as discussed because Ingimundarson suggests that the inclusion of a pocket, cable, tensioning mechanism, and guide is conventional in adjustable orthopedic devices that are analogous to Sreeramagiri-2nd embodiment. 

    PNG
    media_image1.png
    604
    455
    media_image1.png
    Greyscale

Regarding claim 5, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 1 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches wherein the device comprising a second strap having a first end slidably connecting to the first shell (Sreeramagiri-2nd embodiment Figure 1C- lower force strap 140 wherein upper end is shown to be slidably connected to the upper frame 110 as the end loops into an opening of the frame 110, [0054]- “A lower force strap 140 follows a similar, but inverted path, with connections to the lower frame 120 and upper frame.”) and a second end removably anchoring to the second shell (Sreeramagiri-2nd embodiment Figure 1E- bottom end of lower force strap 140 is shown to be removably attached to a buckle opening of lower frame 120) and wherein the second strap being adjustable by a length between the first and second shells nd embodiment [0015]- “The lengths of the force straps and/or the circumferential straps is adjustable”).
As combined, Sreeramagiri-2nd embodiment as modified by Ingimundarson does not specifically teach a second tensioning mechanism mounted onto the second shell and movable relative to the second shell to incrementally adjust a length of the second strap between the first and second shells. Ingimundarson specifically teaches an orthopedic device (Abstract, Figure 11- orthopedic device 200) comprising a second tensioning mechanism mounted onto the second shell and movable relative to the second shell to incrementally adjust a length of the second strap between the first and second shells (Figure 11- additional strap tightener assembly 233 is secured onto frame member 214 to tighten or loosen the specific strap of the assembly between frame member 212 and frame member 214). A person of ordinary skill in the art would recognize that the use of an additional tensioning mechanism to function in the manner as taught by Ingimundarson may be similarly applied to specifically the second strap of the device as Sreeramagiri-2nd embodiment as the use of this mechanism would not hinder the inherent adjustability of the straps of the device. Thus, the claimed limitations are met as discussed. Sreeramagiri-2nd embodiment and Ingimundarson are analogous because they both teach adjustable orthopedic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthopedic device as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson to have a second tensioning mechanism mounted onto the second shell and movable relative to the second shell to incrementally adjust the length of the second strap between the first and second shells as taught specifically by Ingimundarson. A skilled artisan would have been motivated to utilize a second tensioning mechanism to adjust a second strap between first and second shells because Ingimundarson suggests that this mechanism allows appropriate tension to be nd embodiment as modified by Ingimundarson to have a second tensioning mechanism to adjust the length of a second strap because Ingimundarson suggests that a strap tensioning mechanism is conventional in adjustable orthopedic devices that are analogous to Sreeramagiri-2nd embodiment.
Regarding claim 7, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 1 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches further teaches wherein a first circumferential strap connects to opposed sides of the first shell (Sreeramagiri-2nd embodiment Figure 1C- stabilizing strap 150 connects to opposite sides of upper frame 110), the first circumferential strap having a first end securing to the first shell (Sreeramagiri-2nd embodiment Figure 1D- one end of stabilizing strap 150 is directly connected to upper frame 110) and a second end releasably connecting to the first shell by a first connector (Sreeramagiri-2nd embodiment Figures 1E and 4B- opposite end of stabilizing strap 150 is connected to the upper frame 410 using “mushroom” connector 400, [0062]- discusses how the mushroom connector 400 allows releasably engagement of the strap to the frames).

    PNG
    media_image2.png
    730
    529
    media_image2.png
    Greyscale

Regarding claim 8, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 1 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches wherein at least one of the first shell and the second shell has a shell body (Sreeramagiri-2nd embodiment Figure 2- either of upper frame 210 with associated upper frame pad 220 and lower frame 230 with associated lower frame 240 defines a shell which is also a shell body) defining a varying thickness along a length of the shell, defining at least one zone having a thinner thickness than in areas outside of the at least one zone (Sreeramagiri-2nd embodiment [0051]- discusses that the materials and thicknesses of the frame may vary and “that the thickness of the frame materials may vary in different locations of the frame, and can be thicker in areas experiencing greater stress (for example, at or near force strap attachment and 
Regarding claim 9, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 8 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches wherein the shell body (Sreeramagiri-2nd embodiment Figure 2- either of upper frame 210 with associated upper frame pad 220 and lower frame 230 with associated lower frame 240 defines a shell which is also a shell body) has a varying thickness according to a height of the shell body, such that a thickness at a first portion of a height of the shell body at a location along the length of the shell body differs from a second portion of the height at the same location along the length (Sreeramagiri-2nd embodiment [0051]- discusses that the materials and thicknesses of the frame may vary and “that the thickness of the frame materials may vary in different locations of the frame, and can be thicker in areas experiencing greater stress (for example, at or near force strap attachment and inflection points)” such that the “different locations” may be along a height of the indicated shell body).
Regarding claim 14, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 1 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches wherein the first and second shells are configured to contour about a cavity draw direction or about a user’s leg (Sreeramagiri-2nd embodiment Figure 3B- view of a flexed knee joint in which the individual is wearing a brace of the invention, [0012]- discusses that the brace of the invention has frames that are “configured to be applied to a limb”), in at least three primary planes along the length of the first and second shell (see annotated Sreeramagiri-2nd embodiment Figure 1D below- indicated first, second, and third primary planes extend along the length of the upper frame 110 to the lower frame 120). 

    PNG
    media_image3.png
    798
    597
    media_image3.png
    Greyscale

Regarding claim 15, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 14 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches wherein the first primary plane of the at least three primary planes is arranged generally posteriorly of an anterior-posterior plane of the orthopedic device, and/or of the first and second struts a first strut or a second strut connecting the hinge to the first and second shells (see annotated Sreeramagiri-2nd embodiment Figure 1D from claim 14 discussion above- indicated first primary plane is arranged anteriorly relative to the upper arm 190 and the lower arm 195 wherein hinge 170 connects to frames 110, 120 via the arms 190, 195 respectively), and defines a perforation region including at least one perforation (see annotated Sreeramagiri-2nd embodiment Figure 1D from claim 14 discussion above- indicated primary plane includes indicated perforations).
Regarding claim 16, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 14 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches wherein a second primary plane of the at least three primary planes (see annotated Sreeramagiri-2nd embodiment Figure 1D from claim 14 discussion above- indicated second primary plane) defines a slot for receiving a first strut or a second strut connecting the hinge to the first and second shells one of the first and second struts (see annotated Sreeramagiri-2nd embodiment Figure 1E below- indicated attachment sites of the arms 190,195 to the frames using apertures that admit a connector projecting from the respective frames 110,120 and wherein the hinge 170 is shown to connect to the frames 110,120 via arms 190,195, [0055]- “Alternatively, the unloading or abstractive force applied by the brace can be modified by adjusting the position along an arm 190, 195 at which it is affixed to a frame of the brace. Towards that end an arm 190, 195 can include two or more attachment sites (for example, apertures that admit a connector projecting from a frame), where such attachment sites are configured to affix the arm to a frame of the brace.”).

    PNG
    media_image4.png
    680
    530
    media_image4.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sreeramagiri-2nd embodiment (US 2014/0221891 A1) in view of Ingimundarson (US 2013/0184628 A1), in further view of Einarsson (US 2007/0083136 A1). Sreeramagiri-2nd embodiment is defined primarily by Figure 2 and its related description, along with any components that are general and applied to all embodiments of the invention.
Regarding claim 3, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 1 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches indicia indicating a length of the first strap between first and second shells (Sreeramagiri-2nd embodiment [0050]- discusses that the straps of the brace may have suitable indicia to indicate a length 
Sreeramagiri-2nd embodiment as modified by Ingimundarson does not teach wherein the overlay defines indicia. Einarsson teaches an orthopedic device (Figure 1- knee brace 10) wherein the overlay defines indicia (Figure 3- suitable indicia 46 is provided on the rear surface  of one of the lower and upper frame members 12, 14, [0063]). A person of ordinary skill in the art would recognize that based on this teaching by Einarsson, the indicia of the length as disclosed by Sreeramagiri-2nd embodiment may be placed on the overlay or upper frame 210 to provide the same indication of a length between first and second shells. Sreeramagiri-2nd embodiment as modified by Ingimundarson and Einarsson both teach layered orthopedic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthopedic device with indicia indicating a length of the first strap as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson wherein the indicia of the length is positioned on a frame or overlay as taught by Einarsson. A skilled artisan would have been motivated to utilize indicia on an overlay or frame because Einarsson suggests that placement of the indicia in this location allows better indication of adjustment or orientation of the frame members relative to each other (Einarsson- [0063]). A skilled artisan would also have a reasonable expectation to manufacture the orthopedic device with indicia defining length of the first strap as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson to be positioned on an overlay or frame because Einarsson suggests that this placement of the indicia is conventional in layered orthopedic devices that are analogous to Sreeramagiri-2nd embodiment as modified by Ingimundarson.
Claims 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sreeramagiri-2nd embodiment (US 2014/0221891 A1) in view of Ingimundarson (US 2013/0184628 A1), in further view of Brookover (US 2016/0008157 A1). Sreeramagiri-2nd embodiment is defined primarily by Figure 2 and its related description, along with any components that are general and applied to all embodiments of the invention.
Regarding claim 4, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 1 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches wherein the first shell defines a first shell body (Sreeramagiri-2nd embodiment Figure 2- upper frame 210 with associated upper frame pad 220 defines a first shell which is also a first shell body, [0058]- discusses that the pad and frame may be made of different materials) and wherein the pad is more flexible than the first shell body (Sreeramagiri-2nd embodiment [0058]- “Pads can be constructed from any suitable materials, for example textiles, rubber foam, silicone, etc. It should be appreciated that such upper frame pads 220 and lower frame pads 240 need not be constructed of the same materials”, [0051]- “a frame of the brace is made from nylon (polyamide) of a thickness that provides support while remaining pliant enough to simplify donning and doffing of the appliance”).
Sreeramagiri-2nd embodiment as modified by Ingimundarson does not teach a peripheral edge extending about the first shell body. Brookover discloses an orthopedic device (Figure 1- orthopedic device 10) with a peripheral edge extending about the first shell body ([0062]- “The padding preferably extends beyond the periphery of the frame components” which would form a peripheral edge about the frame). Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover are analogous because they both teach adjustable orthopedic devices with multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flexible upper frame pad as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson extend about the first shell body to create a peripheral edge as taught by Brookover. A skilled artisan would have nd embodiment as modified by Ingimundarson wherein there is also a flexible, peripheral edge extending about the first shell body because Brookover suggests that having a flexible peripheral edge is conventional in adjustable orthopedic devices with multiple layers that are analogous to Sreeramagiri-2nd embodiment as modified by Ingimundarson.
Regarding claim 10, Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover teaches the orthopedic device of claim 4 as discussed above. Sreeramagiri-2nd as modified by Ingimundarson and Brookover further teaches wherein the first shell defines a flaring contour extending generally outwardly toward a proximal end thereof and inclusive of the peripheral edge and a proximal end of the first shell body (see annotated Brookover Figure 2A below- indicated extending contours of frame component towards a proximal end define a flaring contour; Sreeramagiri-2nd as modified by Ingimundarson and Brookover- combination teaches the shells of the orthosis to have padding extending past the periphery of the frame elements to define a peripheral edge).

    PNG
    media_image5.png
    292
    601
    media_image5.png
    Greyscale

Regarding claim 12, Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover teaches the orthopedic device of claim 4 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover further teaches wherein the peripheral edge  has an increased profile arranged to extend about a user’s tibia to provide additional flexure and padding of the shell about the user’s tibia (Brookover [0062]- discusses that a padding may be provided along the frame wherein “The padding preferably extends beyond the periphery of the frame components” which would form a peripheral edge about the frame to “minimize discomfort and assure the wearer's anatomy is sufficiently protected” wherein the anatomy may include a user’s tibia).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sreeramagiri-2nd embodiment (US 2014/0221891 A1) in view of Ingimundarson (US 2013/0184628 A1), in further view of Lee (US 2012/0046585 A1). Sreeramagiri-2nd embodiment is defined primarily by Figure 2 and its related description, along with any components that are general and applied to all embodiments of the invention.
Regarding claim 6, Sreeramagiri-2nd embodiment as modified by Ingimundarson teaches the orthopedic device of claim 1 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson further teaches the device further comprising first and second struts (Sreeramagiri-2nd embodiment Figure 1B- upper arm 190 and lower arm 195) connecting the hinge to the first and second shells (Sreeramagiri-2nd embodiment [0055]- “a hinge 170 that is connected to the upper frame 110 via an upper arm 190 and to the lower frame 120 via a lower arm 195”).
Sreeramagiri-2nd embodiment as modified by Ingimundarson does not explicitly teach wherein at least one of the first and second struts having a twist of more than 0 degrees and less than 15 degrees of normal. Lee does teach an orthopedic device (Figure 1- knee brace 10) wherein at least one of a first and second strut has a twist (Figure 1- nd embodiment as modified by Ingimundarson and Lee are analogous because they both teach adjustable orthopedic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthopedic device with first and second struts as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson wherein at least one of the first and second struts have a twist as taught by Lee such that the twist is between 0 degrees and 15 degrees of normal as claimed. A skilled artisan would have been motivated to utilize at least one strut with a twist because Lee suggests that the acute twist or indent in the upright allows better adaptation along portions of the lateral and medial sides of a user’s leg, specifically the tibia of the lower leg (Lee- [0049]). A skilled artisan would have a reasonable expectation to manufacture the orthopedic device with a first and second strut as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson wherein at least one of the struts is acutely twisted because Lee suggests that a twist in a strut is conventional in adjustable orthopedic devices that are analogous to Sreeramagiri-2nd embodiment as modified by Ingimundarson.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sreeramagiri-2nd embodiment (US 2014/0221891 A1) in view of Ingimundarson (US 2013/0184628 A1) and Brookover (US 2016/0008157 A1), and in further view of Chetlapalli (US 2015/0005685 A1). Sreeramagiri-2nd embodiment is defined primarily by Figure 2 and its related description, along with any components that are general and applied to all embodiments of the invention.
Regarding claim 11, Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover teaches the orthopedic device of claim 4 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover further discusses wherein the device has a peripheral edge (Brookover [0062]- “The padding preferably extends beyond the periphery of the frame components” which would form a peripheral edge about the frame). 
Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover does not teach wherein the peripheral edge has a first width at a first location, and a second width at a second location, the first width being greater than the second width. Chetlapalli does teach an orthopedic device (Figure 1A- knee brace 10A) with a peripheral edge (Figure 1A- peripheral edge formed by an upper thigh shell 14 extending from the upper frame element 12, [0071]) that has a first width at a first location, and a second width at a second location, the first width being greater than the second width (see annotated Figure 1A- indicated first and second widths at first and second widths, respectively, wherein it is seen that the indicated first width is greater than the indicated second width). Sreeramagiri-2nd embodiment as modified by Ingimundarson & Brooker and Chetlapalli are analogous because the combination and Chetlapalli both teach layered, adjustable orthopedic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the peripheral edge as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover wherein the peripheral edge has a first width at a first location and a second width at a second location, such that the first width being greater than the second width as taught by Chetlapalli. A skilled artisan would have been motivated to utilize a peripheral edge with a first and second with wherein nd embodiment as modified by Ingimundarson and Brookover wherein the peripheral edge has a first width and a second width such that the first width is greater than the second width because Chetlapalli suggests that this varying peripheral width is conventional in layered, adjustable orthopedic devices that are analogous to Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover.

    PNG
    media_image6.png
    748
    341
    media_image6.png
    Greyscale

Regarding claim 13, Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover teaches the orthopedic device of claim 4 as discussed above. Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover further teaches wherein the peripheral edge (Brookover [0062]- “The padding preferably extends beyond the periphery of the frame components” which would form a peripheral edge about the frame) extends over a shell body (Sreeramagiri-2nd embodiment Figure 2- upper frame 210; Brookover Figure 1- first frame component 12).
Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover does not teach wherein the peripheral edge extends more over one side surface of the shell body than another side surface of the shell body. Chetlapalli teaches an orthopedic device (Figure 1A- knee brace 10A) wherein a peripheral edge (Figure 1A-  Figure 1A- peripheral edge formed by an upper thigh shell 14 extending from the upper frame element 12, [0071]) extends more over one side surface of the shell body than another side surface of the shell body (Figure 1a- peripheral edge formed from the top edge of upper frame element 12 and upper thigh shell 14 is clearly  shown to extend more than the peripheral edge formed from the bottom edge of the upper frame element 12 and the upper thigh shell 14). Sreeramagiri-2nd embodiment as modified by Ingimundarson & Brooker and Chetlapalli are analogous because the combination and Chetlapalli both teach layered, adjustable orthopedic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the peripheral edge of the orthopedic device as taught by Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover wherein the peripheral edge extends more over one side surface of the shell body than another side surface of the shell body as taught by Chetlapalli. A skilled artisan would have been motivated to utilize the peripheral edge that extends more over to one surface of the shell body compared to the other because Chetlapalli suggests that a peripheral edge of this nd embodiment as modified by Ingimundarson and Brookover wherein the peripheral edge extends more over one side surface of the shell body than another side surface of the shell body because Chetlapalli suggests that this configuration of the peripheral edge is conventional in layered, adjustable orthopedic devices that are analogous to Sreeramagiri-2nd embodiment as modified by Ingimundarson and Brookover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110112452 A1 (Schiff)- teaches an adjustable knee orthosis with an inner layer that forms a peripheral edge relative to upper and lower frames, relative to axes of the body.
US 20080208095 A1 (Kazmierczak)- teaches a knee brace with a rigid upper and lower frame with an adjustable cross strap for the knee.
US 6066110 A (Nauert)- teaches a knee brace with a frame that has a peripheral edge that extends past the frame body throughout the whole brace.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        July 2, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786